DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, and 7-14 have been considered but are moot due to the amendment to the claims.

Response to Amendment
Support for the amendments to claims 1 and 13-14 can be found in Figs. 4-6 and 8-11
The amendments to claims 1 and 13-14 have been entered.

Election/Restrictions
Claims 1 and 14 are allowable. 
Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-D, as set forth in the Office action mailed on 03/30/2021, is hereby withdrawn and claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 1-2, 5, and 7-14 are currently pending.
Claims 1 and 13-14 have been amended.
Claim 9 has been rejoined.
Claims 1-2, 5, and 7-14 have been examined on the merits in this office action.

Allowable Subject Matter
Claims 1-2, 5, and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1 and 14.
Independent claims 1 and 14 have been amended to recite “and only the support substrate is provided between the plurality of first gas channels and the at least one second gas channel”.
Previously cited Ohmori (JP6030259B1) disclosed a cell stack device comprising a first cell and a second cell including a distal end portion and a proximal end portion, both cells comprising a first support substrate and a second support substrate constituted by a porous material having no electron conductivity, and it would have been obvious to have integrated the substrates into a single support substrate as it would reduce the number components in the cell stack device and simplify construction. Ohmori also disclosed a plurality of first gas channels and at least one second gas channel in the support substrate which extended from the proximal 
Previously cited Peng (US 20070178359 A1) taught the reduction of cross-section area of flow channels increases pressure loss thereby increasing flow rate of gas throughout the flow channels. 
However, neither Ohmori nor Peng teach “and only the support substrate is provided between the plurality of first gas channels and the at least one second gas channel”, and it would not be obvious to modify Ohmori to remove the dense layers disclosed, as Ohmori teaches the desire to prevent fuel gas from flowing from the first gas channels to the at least one second gas channel through the support substrate.
Therefore, the references fail to teach or suggest the particulars of independent claims 1 and 14 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claims 1 and 14. Since claims 2, 5, and 7-13 depend on claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729